Order filed November 17, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00834-CR
                                  ____________

                      RAYMOND JOHNSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1450961

                                    ORDER

      On November 5, 2015, we abated this appeal for the trial court to determine
whether appellant was entitled to proceed without advance payment of costs. On
November 9, 2015, the clerk’s record was filed. On November 10, 2015, a hearing
record was filed.

      The record reflects appellant has retained counsel Bruce Cobb for appeal and
is in the process of obtaining funds to pay for the reporter’s record. Accordingly,
we reinstate this appeal and order appellant to provide this court with proof of
payment for the reporter’s record on or before December 10, 2015. See Tex. R.
App. P. 37.3(a)(2), (c)(2).



                                PER CURIAM